
	
		I
		111th CONGRESS
		1st Session
		H. R. 1620
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Boozman (for
			 himself, Mr. Duncan,
			 Mr. Westmoreland,
			 Mr. Burton of Indiana,
			 Mr. Mollohan,
			 Mr. Marchant,
			 Mr. Franks of Arizona,
			 Mr. McCotter,
			 Mr. Neugebauer,
			 Mr. Young of Alaska,
			 Mr. Broun of Georgia,
			 Mr. Sessions,
			 Mrs. Miller of Michigan,
			 Mr. Lamborn,
			 Ms. Granger,
			 Mr. Boren,
			 Mr. Herger,
			 Mr. Wilson of South Carolina,
			 Mr. Rogers of Michigan,
			 Mr. Heller,
			 Mr. Culberson,
			 Mr. Mack, Mr. Scalise, Mr.
			 Carter, Mr. Hall of Texas,
			 Mr. Ross, and
			 Mr. Aderholt) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  provide for reciprocity in regard to the manner in which nonresidents of a
		  State may carry certain concealed firearms in that State.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Access to Firearms Enhancement
			 (SAFE) Act of 2009.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 GeneralChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C the following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearmsNotwithstanding any provision of the law of
				any State or political subdivision thereof:
						(1)A person who is
				not prohibited by Federal law from possessing, transporting, shipping, or
				receiving a firearm, and is carrying a valid license or permit which is issued
				pursuant to the law of any State and which permits the person to carry a
				concealed firearm, may carry in any State a concealed firearm in accordance
				with the terms of the license or permit, subject to the laws of the State in
				which the firearm is carried concerning specific types of locations in which
				firearms may not be carried.
						(2)A person who is
				not prohibited by Federal law from possessing, transporting, shipping, or
				receiving a firearm, and is otherwise than as described in paragraph (1)
				entitled to carry a concealed firearm in and pursuant to the law of the State
				in which the person resides, may carry in any State a concealed firearm in
				accordance with the laws of the State in which the person resides, subject to
				the laws of the State in which the firearm is carried concerning specific types
				of locations in which firearms may not be
				carried.
						.
			(b)Clerical
			 AmendmentThe table of sections for chapter 44 of title 18 is
			 amended by inserting after the item relating to section 926C the
			 following:
				
					
						926D. Reciprocity for the carrying of
				certain concealed
				firearms.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of the enactment of this
			 Act.
		
